          Case 3:20-cv-07780-VC Document 16 Filed 12/29/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SAMUEL LOVE,                                       Case No. 20-cv-07780-VC
                 Plaintiff,
                                                     ORDER OF DISMISSAL
          v.
                                                     Re: Dkt. No. 15
  200 EDENVALE AVENUE HOTEL
  OWNER LLC, et al.,
                 Defendants.


       The parties have notified the Court that this case has settled. Therefore, it is ordered that

this case is dismissed without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.
       IT IS SO ORDERED.

Dated: December 29, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
